588 F.2d 732
UNITED STATES of America, Appellee,v.Everett Alan PALMER, Appellant.
No. 78-1769.
United States Court of Appeals,Ninth Circuit.
Dec. 26, 1978.

Everett Alan Palmer, pro se.
J. Ronald Sim, Asst. U. S. Atty., Seattle, Wash., on brief, for appellee.
Appeal from the United States District Court for the Western District of Washington.
Before GOODWIN and ANDERSON, Circuit Judges, and JAMESON*, District Judge.
PER CURIAM:


1
This case is again before us following remand to the district court.  The issue is the right to possession of $763.  See United States v. Palmer, 565 F.2d 1063 (9th Cir. 1977).


2
The remand permitted the district court to consider any claims made against the fund by the government.  The government asserted a two-count claim to the money.  The first basis for the claim was that the money was an exhibit offered by the government and that it should be returned to the government as the offering party when its use as an exhibit was finished.  That claim was effectively denied in the former appeal.


3
The second basis of the government's claim was that Palmer had not listed the asset in his affidavit seeking counsel at government expense.  The government therefore asserted an equitable lien on the fund to secure partial recovery for the cost of the defense provided by the government.  18 U.S.C. § 3006A(f).


4
The trial court found for the government on the second issue.  The findings of fact are sufficient to withstand review under Fed.R.Civ.P. 52.  The court's conclusion that the government has an equitable lien is consistent with justice in this case, and the appellant's motion for the return of the money was properly denied.


5
Affirmed.



*
 The Honorable William J. Jameson, United States District Judge for the District of Montana, sitting by designation